Exhibit 10.4

 

[ex_198942img001.jpg]

ADOPTED ON SEPTEMBER 1, 1995

 

AMENDED AND RESTATED EFFECTIVE AS OF MAY 12, 2020

 

Description of the Program

 

 

Name. The name of this benefit program shall be the “Directors Compensation
Program.”

 

Purpose. The purpose of the Directors Compensation Program is to enable Sypris
Solutions, Inc. (the “Company”) to attract, retain and motivate experienced
directors by providing compensation that is competitive with compensation
offered to directors of other similarly-situated public corporations in the
United States.

 

Eligibility and Participation. Only “Eligible Directors,” defined as those
members of the Board of Directors of the Company (the “Board”) who are not
otherwise employed by the Company, its subsidiaries or any affiliate of the
Company in any other capacity, are eligible to participate in the Directors
Compensation Program. Any Eligible Director on the Board as of January 21, 2016
(the “Effective Date”) and thereafter shall be eligible for compensation under
the Directors Compensation Program.

 

Compensation. Eligible Directors shall be compensated as set forth below:

 

(a)     Annual Retainer.

 

(i) Amount. Each Eligible Director shall receive an annual retainer in the
amount set forth on Exhibit 1 hereto which may include cash and/or equity grants
under the 2020 Sypris Omnibus Plan (the “Annual Retainer”) contingent upon the
approval of the shareholders. Service for a partial year will be compensated in
cash on a prorated basis as determined by the Committee (“Prorated Annual
Retainer”).

 

(ii) Quarterly Cash Payment. The cash portion of the Annual Retainer or the
Prorated Annual Retainer, as applicable, shall be earned by the Eligible
Directors and paid by the Company in equal quarterly installments for each
Eligible Director. The quarterly installments of the Annual Retainer or Prorated
Annual Retainer shall be payable, in arrears by checks issued to each Eligible
Director no later than the 15th calendar day following the end of each of the
Company’s fiscal quarters during which the respective Eligible Director served
on the Board.

 

(iii) Annual Equity Awards: The equity portion of the Annual Retainer will be
awarded on the date of the annual meeting of stockholders for all continuing
directors effective immediately following the close of the meeting.

 

 

--------------------------------------------------------------------------------

 

 

(b)      Extraordinary Awards.  

 

(i) The Committee has the authority to recommend to the Board, grants of
individual equity awards for services as a Director, beyond the Annual Retainer
in their sole discretion.

 

Expense Reimbursement. Each Eligible Director shall be reimbursed for travel and
other expenses incurred in the performance of his or her duties.

 

Administration. The Directors Compensation Program is administered by the
Compensation Committee of the Board. The Committee members are selected by the
Board and have no specific term of office.

 

Resignation from the Board of Directors. The resignation of any Eligible
Director shall cause such director to be ineligible to receive any amount of the
Fee installments not yet earned by him or her as of the date of resignation.

 

Program Termination or Modification. The Compensation Committee shall review the
Directors Compensation Program on at least an annual basis and may make changes,
alterations or modifications to the program which are deemed to be in the
Company’s best interest. Any change, alteration or modification shall be made by
a written instrument consented to by the Board. The Board may similarly
terminate the Directors Compensation Program at any time if, in the judgment of
the Board, such termination is in the Company’s best interest.

 

IN WITNESS WHEREOF, the Company has caused this Directors Compensation Program
to be executed in its name and on its behalf effective as of May 12, 2020.

 

 

SYPRIS SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

 By:

       /s/ Jeffrey T. Gill                

 

 

 

       Jeffrey T. Gill

 

 

 

       President and CEO

 

 

 